Citation Nr: 0938594	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  07-37 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for the residuals of 
frostbite of the feet.  

3.  Entitlement to service connection for the residuals of a 
nose injury.  

4.  Entitlement to service connection for the residuals of a 
right shoulder rotator cuff injury.  



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to 
January 1956.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision by the RO.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The issue of service connection for the residuals of a right 
shoulder rotator cuff injury is addressed in the REMAND 
portion of this decision and is being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.  

2.  There is sufficient evidence demonstrating that the 
Veteran experienced combat during his service in Korea.  

3.  The currently demonstrated bilateral sensorineural 
hearing loss is shown as likely as not to have had its 
clinical onset following the Veteran's exposure to acoustic 
trauma that began during his active service in Korea.  

4.  The currently demonstrated residuals of frostbite of the 
feet are shown to be as likely as not due to the Veteran's 
exposure to extreme cold temperatures while serving in Korea 
during service.  

5.  The currently demonstrated residuals of a nasal fracture 
is shown to be as likely as not due to injury sustained in 
service.  


CONCLUSIONS OF LAW

1.  In according the Veteran the benefit of the doubt, his 
disability manifested by bilateral sensorineural hearing loss 
is due to disease or injury that was incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2009).  

2.  In according the Veteran the benefit of the doubt, his 
disability manifested by residuals of frostbite of the feet 
is due to disease or injury that was incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  

3.  In according the Veteran the benefit of the doubt, his 
disability manifested by the residuals of a nasal fracture is 
due to disease or injury that was incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

In view of the Board's favorable disposition of the claims on 
appeal, the Board finds that all notification and development 
action needed to fairly adjudicate these claims has been 
accomplished.  


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current 
disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical 
evidence of a nexus between the claimed in-service injury and 
the present disability.  Dalton v. Nicholson, 21 Vet. App. 
23, 36 (2007).  In cases where the veteran cannot establish 
some of these elements, a veteran can instead establish 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is 
required to show "(1) that a condition was 'noted' during 
service, (2) evidence of post service continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the post service 
symptomatology."  Barr, 21 Vet. App. at 307.  

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service (as opposed to intercurrent causes).  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  Also, the 
threshold for normal hearing is between 0 and 20 decibels, 
and higher threshold shows some degree of hearing loss.  
Hensley, 5 Vet. App. at 157.  

As explained in greater detail hereinbelow, it must be noted 
that the Veteran was awarded a Presidential Unit Citation and 
was assigned to the 3520th Combat Crew Training Group, which 
supports a finding of combat service.  As a combat veteran, 
he is entitled to the application of 38 U.S.C.A. § 1154(b).  
Section 1154(b) does not create a statutory presumption that 
a combat veteran's alleged disease or injury is service 
connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  

Rather, it aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Id.  Section 1154(b) addresses the 
combat veteran's ability to allege that an event occurred in 
service while engaging in combat.  See Beausoleil v. Brown, 8 
Vet. App. 459, 464 (1996).  That section, however, does not 
address the questions of either current disability or nexus 
to service, both of which competent medical evidence is 
generally required.  Id. citing Caluza v. Brown, 7 Vet. App. 
498, 507 (1995).  

The Veteran need only provide evidence of symptoms, and not 
treatment, to establish continuity of symptomatology.  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


Analysis

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

The Veteran contends that he suffers from bilateral hearing 
loss, the residuals of a cold injury of the feet, and the 
residuals of a nose fracture that are related to his period 
of service.  Specifically, he asserts that, while serving in 
Korea from 1953 to 1954, he was exposed to extremely cold 
temperatures for long periods of time while on guard duty and 
suffered frostbite of his feet.  Additionally, he alleges 
suffering hearing loss following his exposure to loud noise 
from constant shelling and gunfire in battle.  Finally, he 
claims that, in May 1955, while traveling to McConnell Air 
Force Base, Kansas, he was robbed and beaten and suffered a 
fractured nose and continues to cause sinus problems and 
colds.  

Of preliminary importance, service records indicate that the 
Veteran was assigned to the Combat Crew Training Group, and 
that his unit received the Presidential Unit Citation, which 
raises a strong probability that he was exposed to combat at 
various times during his service (see DD Form 214, 
Certificate of Release or Discharge from Active Duty).  
Moreover, he was awarded the Republic of Korea Presidential 
Unit Citation, which was awarded to units of the Armed Forces 
of the United States that displayed great gallantry under 
extremely hazardous conditions during the Korean War.  
Therefore, the Board concludes that the Veteran was engaged 
in combat and the Veteran is afforded the relaxed 
adjudicative evidentiary requirements provided by 38 U.S.C.A. 
§ 1154(b).  

Moreover, the Board notes that, after several requests by the 
RO were made to various facilities, attempts to obtain the 
Veteran's service treatment records (STRs) were unsuccessful.  

In a March 2007 response to the RO's request for the 
Veteran's STRs, the National Personnel Records Center (NPRC) 
indicated that his STRs were not available due to possible 
destruction in a fire at the NPRC in 1973.  A June 2007 
formal finding of the unavailability of the Veteran's STRs 
was issued, and reflected that no records were on file at the 
NPRC or at the VA RO.  

The Board notes that where the STRs have been lost or 
destroyed, VA has a "heightened" duty to more carefully 
explain the reasons and bases of its decision and to 
seriously consider applying the benefit-of-the-doubt 
doctrine.  See, Russo v. Brown, 9 Vet. App. 46, 51 (1996); 
see Cromer v. Nicholson, 19 Vet. App. 215, 217-8 (2005).  

Further, where the STRs were destroyed, the Veteran is 
competent to report about factual matters about which he had 
firsthand knowledge, including experiencing pain during 
service, reporting to sick call, and undergoing treatment.  
Washington v. Nicholson, 19 Vet. App. 362 (2005).  

Significantly, the only service records on file appear to be 
a discharge examination, dated in December 1955, and several 
morning reports from the Veteran's unit.  The morning 
reports, dated in April 1955, show that he was apparently 
excused from duty on two occasions, although they do not 
indicate why the Veteran was excused from duty.  

Lay evidence is competent and sufficient to establish a 
diagnosis of a condition only where (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In this case, the Veteran's assertions of experiencing 
bilateral hearing loss, a nose disorder, and the residuals of 
frostbite of the feet since service are competent.  See id.; 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 
C.F.R. § 3.159(a)(2) (2009).  

With respect to the bilateral hearing loss claim, the 
December 1955 discharge examination is negative for mention 
of any complaints or symptoms pertinent to a hearing problem, 
and Whispered Voice Test was the only hearing test performed, 
which indicated normal findings of 15/15 for both ears.  

However, given the fact that the Veteran is considered a 
combat veteran and the STRs are presumed destroyed, his 
assertions of having hearing problems sinc being exposed to 
acoustic trauma during service are accepted.  See 38 U.S.C.A. 
§ 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); 
Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  

Further, the Board notes that the absence of evidence of a 
hearing disability during service (or of compensable hearing 
loss within the first year after discharge) is not fatal to a 
claim of service connection for hearing loss.  See 38 C.F.R. 
§ 3.385; Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Rather, service connection may still be granted if the 
medical evidence provides a sound basis for attributing the 
credible evidence of in-service acoustic trauma to the post-
traumatic hearing loss disability.  See Hensley, 5 Vet. App. 
at 159.  

Significantly, a VA audiology/speech consult report, dated in 
November 2007, indicates pure tone threshold test results of 
bilateral mild sloping to severe/profound sensorineural 
hearing loss, and speech recognition results of fair in both 
ears, with 80 percent in the right ear and 88 percent in the 
left ear.  As speech recognition scores using the Maryland 
CNC Test were less than 94 percent for both ears, the Board 
finds that the Veteran is shown to have a current bilateral 
hearing loss disability for VA purposes.  See 38 C.F.R. § 
3.385.  

Hence, in light of the foregoing, the Board finds that the 
evidence is at least in a state of equipoise showing that the 
Veteran's current bilateral hearing loss disability is as 
likely as not due to exposure to acoustic trauma during his 
active service.  

With respect to the claim for service connection for 
residuals of frostbite of the feet, the Board finds the 
Veteran's recollections of the weather conditions and extreme 
cold exposure while serving in Korea to be competent and 
consistent with the circumstances of his combat service.  

A VA Aid and Attendance or Housebound examination, dated in 
April 2007, shows a diagnosis of frozen feet in the past with 
numbness and pain when overly active.  Although there was no 
evidence of skin breakdown or numbness on examination, the 
Veteran stated that the initial insult occurred in Korea and 
attested to being more sensitive to cold temperatures.  

VA treatment records, dated from March 2007 to December 2007, 
reflect that the Veteran complained of burning and pain in 
his feet, and was referred to neurology.  Specifically, VA 
neurology consults, dated in August and December 2007, show 
reports of terrible pain and burning sensation in both feet, 
and of experiencing paresthesias in the feet after sitting 
still for any period of time.  

The Veteran noted that an electric blanket improved his 
symptoms, and that cold weather was terrible for him.  
Physical examination results included sensory with distal 
symmetrical loss, and the Veteran was diagnosed with 
disturbance of skin sensation, and pain in limb.  

In light of the foregoing, the Board finds that the evidence 
is at least in a state of equipoise showing that the 
Veteran's current residuals of frostbite of the feet are as 
likely as not due to the exposure to extreme cold 
temperatures during his active service.  

Finally, with respect to his claim for service connection for 
a nasal disorder, the Board acknowledges that the December 
1955 discharge examination clearly reveals that the Veteran 
was treated in 1955 for a fractured nose, and that he was 
treated for frequent headaches after being struck on the 
forehead in May 1955 and underwent treatment at McConnell Air 
Force Base, Kansas.  The April 2007 VA Aid and Attendance or 
Housebound examination indicates that on physical examination 
of the nose, the examiner observed that there was an area of 
scar formation from plastic surgery due to prior injury.  

In light of the foregoing, the Board finds that the evidence 
is at least in a state of equipoise showing that the Veteran 
currently is shown to suffer from the residuals of a 
fractured nose that as likely as not is due to an injury 
suffered as the result of a physical assault during his 
active service.  

Overall, when there is a proximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996) (citing Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990)).  

Accordingly, by extending the benefit of the doubt to the 
Veteran, service connection for a bilateral hearing loss, the 
residuals of a nasal fracture, and the residuals of frostbite 
of the feet is warranted.  



ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for the residuals of frostbite of the feet 
is granted.  

Service connection for a nose disorder is granted.  



REMAND

The Veteran asserts that he experiences a current right 
shoulder disorder due to an injury sustained in service.  As 
noted above, he contends that in May 1955, while traveling to 
McConnell Air Force Base his car broke down and he was robbed 
and beaten, which resulted in his right shoulder being 
severely injured.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).  

Service connection for a right shoulder disorder was denied 
by the RO based on findings that the current disorder was not 
incurred in service.  However, in this case, in light of the 
unavailability of the Veteran's STRs, the Board concedes he 
likely suffered injury to his right shoulder during a 
physical assault that occurred while travelling to McConnell 
Air Force Base, Kansas, during active service.  

Further, VA treatment records reflect that the Veteran has 
been diagnosed and treated for a right shoulder disorder 
since March 2007.  

The April 2007 VA Aid and Attendance or Housebound 
examination report reflects findings that the right shoulder 
has little posterior and anterior range of motion, and the 
Veteran is only able to abduct his shoulder to approximately 
45 degrees.  In conjunction with the examination, the Veteran 
was sent for an X-ray of his right shoulder which 
demonstrated severe degenerative changes of the right 
shoulder joint.  

Here, the Veteran was diagnosed with severe degenerative 
change of the right shoulder joint with decreased range of 
motion, and with right shoulder rotator cuff injury secondary 
to assault with decreased range of motion and severe 
degenerative change on imaging.  

A June 2007 VA Aid and Attendance or Housebound examination 
report indicates that the April 2007 examination report 
contained sufficient physical examination findings to address 
the issue.  

The Veteran reported experiencing a shoulder injury during 
active military service, in approximately 1955, and that over 
the years he has had increasingly limited use of the right 
arm and shoulder.  The examiner opined that it is less likely 
as not that the Veteran is in need of aid and attendance 
because of his right shoulder disorder.  

Significantly, a VA joints examination has not yet been 
afforded in this case.  Under VCAA, VA is obliged to provide 
an examination when the record contains competent evidence 
that the claimant has a current disability or signs and 
symptoms of a current disability, the record indicates that 
the disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009).  The 
evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.  

Therefore, under 38 C.F.R. § 3.159(c)(4), given the Veteran's 
assertions and the evidence showing diagnoses of a current 
right shoulder disability, and considering his claim that he 
injured his shoulder in the same physical assault that took 
place on the way to McConnell Air Force Base, Kansas, where 
his nose was injured, the Board finds that a VA examination 
with a medical opinion is warranted to properly adjudicate 
the claim.  

The Veteran is hereby notified that it is his responsibility 
to report for any examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  

Accordingly, this remaining matter is REMANDED for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should schedule the Veteran for 
a VA joints examination to determine the 
nature and etiology of any current right 
shoulder pathology.  The claims folder, to 
include a copy of this remand, should be 
reviewed by the examiner.  

All necessary tests and studies should be 
accomplished and clinical manifestations 
should be reported in detail.  A 
comprehensive history of any right 
shoulder disorder should be obtained.  

Based upon the claims folder review and 
the examination results, the examiner 
should identify all present right shoulder 
pathology. Attention is directed to the 
reports of VA Aid and Attendance or 
Housebound examination, dated in April and 
June 2007.  

An opinion should be provided as to 
whether it is at least as likely as not 
that any current right shoulder pathology 
had its onset in or is otherwise related 
to the Veteran's period of military 
service, and in particular, the examiner 
should address whether the Veteran has a 
right shoulder disorder due to the 
conceded in-service assault outlined in 
detail above.  If a right shoulder 
disorder due to the conceded in-service 
assault is diagnosed, the examiner should 
identify the elements supporting the 
diagnosis.  If the examiner does not 
diagnose a right shoulder disorder due to 
the conceded in-service assault, the 
examiner should explain why the Veteran 
does not meet the criteria for this 
diagnosis.  

The rationale for all opinions expressed 
must also be provided.  

2.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  Once again, the 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.  

3.  Following completion of all indicated 
development, the RO should readjudicate 
the claim in light of all the evidence of 
record.  If any benefit sought on appeal 
is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be furnished an SSOC 
and provided an appropriate opportunity to 
respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


